DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-38 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 21-30 and 39-40, the prior art does not teach “…a first display carried by the first housing; a second housing; a second display carried on a first side of the second housing; a hinge to rotatably couple the first housing and the second housing; a physical keyboard removably positionable on the second display, the physical keyboard removably attachable to a second side of the second housing; at least one magnet to releasably couple the physical keyboard to the first side of the second housing when the physical keyboard is on the second display and to releasably couple the physical keyboard to the second side of the second housing; instructions; and processor circuitry to execute the instructions to: present a first user interface on the second display when the physical keyboard is not positioned on the second display, and present a second user interface on a first portion of the second display when the physical keyboard is positioned on a second portion of the second display, the second user interface including a plurality of emotion icons.”
Regarding claims 31-38, the prior art does not teach “…a first display carried by the first housing; a second housing; a second display visible on a first side of the second housing; a hinge to rotatably couple the first housing and the second housing; one or more magnets to releasably couple a physical keyboard to the first side of the second housing when the physical keyboard is on the second display and to releasable couple the physical keyboard to the second side of the second housing; instructions; and processor circuitry to execute instructions to: present a first user interface on the second display when the physical keyboard is not positioned on the second display, and present a second user interface on a first portion of the second display when the physical keyboard is positioned on a second portion of the second display, the second user interface including a plurality of emotion icons.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Park et. al. [2019/0220064], Morrison et. al. [2019/0129516], Bathiche et. al. [10,120,420], Hamel et. al. [10,031,559], Yamagata [6,003,052].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625